Case: 16-30753      Document: 00514012076         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-30753
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 30, 2017
                                                                          Lyle W. Cayce
KELVIN WELLS,                                                                  Clerk


              Plaintiff–Appellant,

v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant–Appellee.




                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:13-CV-830


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       In September 2010, Kelvin Wells filed an application for supplemental
security income benefits, alleging that he was disabled due to post-traumatic
stress disorder, depression, back injuries, congestive heart failure, and
hypertension. An Administrative Law Judge (“ALJ”) determined that Wells
was not disabled for purposes of the Social Security Act. Specifically, the ALJ


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30753    Document: 00514012076     Page: 2   Date Filed: 05/30/2017



                                 No. 16-30753
found that although Wells suffered from severe impairments and had not
engaged in substantial gainful activity since September 2010, his impairments
were not equal in severity to those listed in the regulations. See 20 C.F.R.
§ 404.1520(a)(i)–(iii). The ALJ also held that Wells had the residual functional
capacity to perform certain types of work. See 20 C.F.R. § 404.1520(a)(v). The
Appeals Council subsequently denied Wells’s request for review, rendering the
ALJ’s decision the final decision of the Commissioner of Social Security. Wells
then filed this pro se action in district court seeking review of the
Commissioner’s decision pursuant to 42 U.S.C. § 405(g). After a magistrate
judge evaluated the case, the district court adopted the magistrate judge’s
report and recommendation and affirmed the Commissioner’s denial of
benefits. This appeal followed. We have jurisdiction to review the district
court’s final order under 28 U.S.C. § 1291.
      “We review the Commissioner’s denial of social security benefits ‘only to
ascertain whether (1) the final decision is supported by substantial evidence
and (2) whether the Commissioner used the proper legal standards to evaluate
the evidence.’” Whitehead v. Colvin, 820 F.3d 776, 779 (5th Cir. 2016) (quoting
Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000)). “Substantial evidence is
more than a scintilla, less than a preponderance, and is such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Kane
v. Heckler, 731 F.2d 1216, 1219 (5th Cir. 1984). We “apply less stringent
standards to parties proceeding pro se than to parties represented by counsel,”
but “pro se parties must still brief the issues and reasonably comply with the
standards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per
curiam).
      Wells argues that the Commissioner and district court erred by denying
him social security benefits. In support, Wells merely states that there was “no
material evidence in the record” to support the decisions by the Commissioner
                                       2
     Case: 16-30753      Document: 00514012076         Page: 3    Date Filed: 05/30/2017



                                      No. 16-30753
and the district court. However, as the magistrate judge noted, substantial
evidence supported the Commissioner’s determination that Wells had the
residual functional capacity to work. Medical records suggested that any back
pain Wells experienced was manageable, his spinal examinations were
consistently normal, and he had not complained of side effects associated with
his medications. Although mental health evaluations indicated that Wells may
have experienced some stress, memory problems, and depression, the
evaluations suggested that his symptoms did not significantly interfere with
his ability to work or perform daily activities. Thus, we hold that the district
court did not err in affirming the Commissioner’s denial of benefits.
       Wells also contends that the district court erred by refusing to allow him
to file a motion in opposition to the magistrate judge’s report and
recommendation. When Wells attempted to file his motion on May 26, 2016,
however, he was subject to sanctions barring him from filing any documents
with the district court until he paid a $100 fine the court had imposed due to
his frivolous filings in another case. 1 See Wells v. Louisiana, No. 15-CV-598
(M.D. La. May 19, 2016). Wells did not pay the fine until June 17, 2016, one
day after the district court adopted the magistrate judge’s report and
recommendation in the instant case. “The district courts wield their various
sanction powers at their broad discretion.” Topalian v. Ehrman, 3 F.3d 931,
934 (5th Cir. 1993). “A district court has jurisdiction to impose a pre-filing
injunction to deter vexatious, abusive, and harassing litigation.” Baum v. Blue
Moon Ventures, LLC, 513 F.3d 181, 187 (5th Cir. 2008); see also Farguson v.
MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986) (noting that “where
monetary sanctions are ineffective in deterring vexatious filings, enjoining


       1This Court previously warned Wells that “any future frivolous pleadings filed by him
in this court or in any court subject to the jurisdiction of this court will subject him to
sanctions.” Wells v. Divincenti, 582 F. App’x 318 (5th Cir. 2014) (per curiam).
                                             3
    Case: 16-30753     Document: 00514012076     Page: 4   Date Filed: 05/30/2017



                                  No. 16-30753
such filings would be considered”). Accordingly, we hold that the district court
did not err in refusing to allow Wells to file his motion in opposition to the
report and recommendation.
      The remainder of Wells’s contentions on appeal appear to relate to one
or more of his previous applications for social security benefits. Wells spends
much of his brief discussing an application for benefits filed in November 1999,
even though the application at issue in this case was filed in 2010. The current
status of Wells’s previous application for social security benefits is not readily
apparent from the record, but it is clear that no prior benefits applications have
been consolidated with the instant one. Because Wells has only appealed the
Commissioner’s decision regarding his 2010 application for social security
benefits, we need not review claims that relate to previous benefits
applications. See Muse v. Sullivan, 925 F.2d 785, 787 n.1 (5th Cir. 1991).
      For the foregoing reasons, we AFFIRM.




                                        4